— Order unanimously affirmed, without costs. Memorandum: The petition in this proceeding (Family Ct Act, § 461) failed to allege any change in the circujpstances of the child or father sufficient to warrant an evidentiary hearing to determine whether modification of the child support provision of the divorce judgment was warranted (Tarr v Tarr, 70 AD2d 504; Huber v Huber, 59 AD2d 1063). There is no claim that the child’s inability to function within the public school system necessitated her enrollment in a private school (Matter of Monesi v Monesi, 55 AD2d 1020). Further, the mere fact that the child has grown older does not serve as a basis for increased support absent any other showing (Roller v Roller, 64 AD2d 854, 855). Our affirmance is without prejudice, however, to a renewal of the application in Family Court on an appropriate showing, if appellant be so advised. (Appeal from order of Jefferson Deceased. Family Court — modify divorce judgment.) Present — Simons, J. P., Schnepp, Callahan, Doerr and Moule, JJ.